Citation Nr: 0321120	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  02-10 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boston, Massachusetts


THE ISSUES

1.  Whether a May 12, 1995 RO decision, that denied an 
increased rating for schizophrenia to include a total 
disability evaluation based on individual unemployability 
due to schizophrenia, was based on clear and unmistakable 
error (CUE). 

2.  Entitlement to service connection for multiple 
sclerosis. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1967 to February 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In that decision, the RO denied 
entitlement to service connection for multiple sclerosis, 
granted a 100 percent schedular rating for schizophrenia, 
and denied entitlement to a TDIU.  The claim for TDIU was 
based on an assertion of error in a May 12, 1995, rating 
decision that denied entitlement to TDIU.


FINDINGS OF FACT

1.  The May 1995 rating action that denied an increased 
rating for schizophrenia to include a total disability 
evaluation based on individual unemployability due to the 
veteran's service-connected schizophrenia did not contain an 
error that materially changed the outcome.  


CONCLUSION OF LAW

There was no CUE in the RO's May 1995 rating decision that 
denied a finding of individual unemployability based on the 
service-connected schizophrenia.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

While this case was being developed at the RO, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted in November 
2000.  This law emphasized VA's obligation to notify 
claimants what information or evidence is needed in order 
for a claim to be substantiated, and it affirmed VA's duty 
to assist claimants by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed. 38 U.S.C.A. § 
5107, Note (West 2002).

Despite its potentially broad applicability to all claims 
filed in its wake, the VCAA is not applicable to claims 
basis on CUE in a prior final RO decision.  Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001).  A request for 
revision based on CUE, by its nature, involves only evidence 
that was before the RO at the time it rendered the decision 
in which the claimant alleges CUE.  Thus, there is no 
evidentiary development to be done.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); VAOPGCPREC 12-2001 
at para. 7 (July 6, 2001).  

The veteran set forth legal arguments about errors in a 
prior final decision based on the law and the evidence 
extant at the time of that decision.  Accordingly, the Board 
concludes that the VCAA provides no requirements that must 
be fulfilled and which have not been fulfilled before the 
Board may review the request for revision based on CUE in 
this case, and there is no prejudice to the veteran in 
deciding her claim. VAOPGCPREC 11-97 at 3-4 (1997); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).


Analysis

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended. 38 U.S.C.A. §§ 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  Thus, a clear and unmistakable error must be 
outcome determinative. Yates v. West, 213 F.3d 1372 (Fed. 
Cir. 2000).

The Court of Veterans Appeals (the Court) has established a 
three-part test to determine whether CUE is present in a 
prior determination; (1) either the correct facts, as they 
were known at the time, were not fully adjudicated (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated), or statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be "undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made;" and, (3) a determination that there was 
CUE must be based on the record and the law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  A 
finding of CUE requires that error, otherwise prejudicial, 
must appear undebatable. Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

In reference to part (3) of the Russell test, the Board 
stresses that the evidence that was not of record at the 
time of the decision cannot be used to determine if CUE 
occurred.  Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 
2001); see Porter v. Brown, 5 Vet. App. 233 (1993).

In Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), the 
United States Court of Appeals for the Federal Circuit 
(CAFC) found that a breach of the duty to assist could not 
vitiate the finality of a RO decision.  Also, a breach of 
the duty to assist could not constitute CUE, which had to be 
outcome determinative and based on the record at the time of 
the original decision, as (1) a breach of the duty to assist 
would lead to an incomplete record, but not necessarily an 
incorrect one, and (2) such a breach necessarily implicated 
evidence that was not before the RO at the time of the 
original decision.  

For a claim of CUE to be reasonably raised, the claimant 
must provide some degree of specificity as to what the 
alleged error is, and, unless it is the kind of error that, 
if true, would be CUE on its face, persuasive reasons must 
be given as to why the result would have been manifestly 
different but for the alleged error.  Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996), citing to Fugo v. Brown, 6 Vet. App. 40, 
44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error cannot satisfy the stringent 
pleading requirements for the assertion of CUE.  See Fugo, 6 
Vet. App. at 44-45.  Where a claimant fails to reasonably 
raise a CUE claim as set forth above, there is no 
requirement to address the merits of the issue. Fugo, 6 Vet. 
App. at 45.

In other words, if the error alleged is not the type of 
error that, if true, would be CUE on its face; or if the 
claimant is only asserting disagreement with how the RO 
evaluated the facts before it; or if the claimant has only 
alleged a failure on the part of VA to fulfill its duty to 
assist; or if the claimant has not expressed with 
specificity how the application of cited laws and 
regulations would dictate a manifestly different result, 
then the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or lack of 
entitlement under the law.  See Luallen v. Brown, 8 Vet. 
App. 92 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 
384 (1994).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105.  In this case, the veteran did 
not file an appeal within one year of the notification of 
the May 12, 1995 rating decision at issue.  Therefore, that 
decision became final and will be accepted as correct in the 
absence of CUE.  

In March 1995, the veteran applied for increased 
compensation based on individual unemployability by reason 
of his 70 percent disability rating for schizophrenia.  In a 
May 1995 rating action, the veteran's claim for an increased 
evaluation for schizophrenia to include individual 
unemployability was denied.  No NOD was received from the 
veteran with respect to the May 1995 rating decision.  

An initial question is whether the May 1995 decision became 
final.  The veteran underwent VA hospitalization in June 
1995.  New and material evidence received within one year of 
a rating decision can serve to prevent that decision from 
becoming final.  Muehl v. West, 13 Vet. App. 159 (1999); 38 
C.F.R. § 3.156(b) (2002).  The June 1995, hospital summary 
was not new and material evidence because it showed 
treatment for multiple sclerosis, and did not relate to the 
impact of a service-connected disability on the veteran's 
employability.  Thus the May 1995 rating decision became 
final in the absence of a NOD.

The veteran's custodian contends that VA committed CUE by 
denying the claim for TDIU after "minimal development" of 
the veteran's March 1995 claim for individual 
unemployability.  In this regard, the veteran's accredited 
representative has argued that he was employed as a 
machinist/grinder prior to his military service.  Medical 
records reference the veteran's post-service employment as a 
machinist.  He stated that he was forced to leave those jobs 
due to his mental condition.  He contended that his March 
1995 claim for individual unemployability was denied based 
on one employer who replied negatively about the veteran's 
employment.  He further argued that because the veteran has 
multiple sclerosis and is confine to a nursing home, efforts 
should have been made to obtain additional evidence about 
his past employment.  The representative concluded that "VA 
clearly did not follow its 'duty to assist' the veteran in 
developing his claim."  

The veteran's custodian has reported that he is not claiming 
adjudication error, but that VA's Field and Fiduciary 
Service erred in conducting a field examination that served 
as a basis for the 1995 denial of TDIU.  The custodian 
argues that the Fiduciary Service should have called for the 
veteran's claims folder, and provided notice to the veteran 
of his right to additional benefits and to appeal adverse 
decisions.

The Board notes that a breach of the duty to assist cannot 
form the basis for a claim of CUE, because such a breach 
creates an incomplete rather then an incorrect record.  Cook 
v. Principi; Caffrey v. Brown, 6 Vet. App. 384.  Therefore, 
the Board cannot find CUE on the basis of the allegations 
made by the veteran's custodian.  As to the allegation that 
the Fiduciary Service should have advised the veteran of his 
appeal rights, the record shows that the RO sent notice of 
the veteran's appeal rights with notice of the May 1995 
rating decision.

The denial was based on a review of the evidence of record 
at that time.  A July 1993 VA hospitalization record noted 
the veteran's diagnosed schizoaffective disorder and 
multiple sclerosis.  Originally, the veteran was admitted to 
a private hospital for increasing anxiety, agitation, 
decreased sleep, decreased appetite and weight over a 2-week 
period.  He was transferred from that private hospital for 
chronic care of his multiple sclerosis.  His self-care 
deficit was noted as "obvious" and the veteran was 
transferred to a stretcher with much difficulty.  The 
veteran was reported to be alert, responsive, and oriented.  
He denied audio and visual hallucinations and suicidal or 
homicidal ideation.  It was noted that the veteran could 
"benefit from a nursing home placement since his daughter 
could not take care of him."  The veteran was found to be 
competent but unemployable.  

The RO denied the veteran's claim on the basis that it was 
not well grounded.  The then current law provided that a 
claim for increase was well grounded when a veteran asserted 
that the condition had worsened.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The RO had before it the 
veteran's application for TDIU in which he asserted that he 
had been unemployed since 1990 due to his service connected 
psychiatric disability.  This contention arguably rendered 
the claim well grounded.  However, assuming that this 
determination involved error, that error was not outcome 
determinative.  

The evidence before the RO showed that the veteran had 
received treatment for the service-connected schizophrenia 
only as recently as 1993.  The most recent hospital records 
showed hospitalization in August and September 1993, when 
the principal treatment had been for multiple sclerosis (as 
shown by the "x" placed next to that diagnosis on the 
hospital summary).  The RO had no evidence confirming the 
veteran's assertion that he was unemployable by reason of 
the service-connected schizophrenia.

Additionally, in a November 1993 VA examination the veteran 
was found to be "physically incapable of caring for himself 
because of his multiple sclerosis and emotionally 
incompetent for VA purposes."  The veteran's custodian does 
not dispute facts in his medical record, but has alleged VA 
error based on a failure to satisfy its duty to assist the 
veteran in the development of his TDIU claim.  The RO in its 
May 1995 decision considered those facts as they were known 
at the time and correctly applied the law in effect.

Under these circumstances, based on the record and law in 
effect at that time, it cannot now be said that all 
reasonable adjudicators would have reached a decision that 
was different from the result reached in May 1995.  Nor can 
it be said that there is undebatable error in denying the 
claim.  The claim of CUE must be denied as it involves an 
allegation of a lapse in the duty to assist.  


ORDER

There was no CUE in the May 1995 rating decision that denied 
a total disability evaluation based on individual 
unemployability due to a service-connected disability.  


REMAND

In a letter dated in February 2003, the Board informed the 
veteran of the Veterans Claims Assistance Act (VCAA), of the 
evidence needed to substantiate his claims, and of what 
evidence he was responsible for obtaining.  However, the 
United States Court of Appeals for the Federal Circuit has 
determined that such notice was inadequate because it 
limited the time period for submitting necessary evidence to 
30 days rather than the statutorily mandated one year, and 
has invalidated the regulation under which the Board issued 
its notice.  Disabled American Veterans, v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED for the following 
development


The RO should provide the veteran, through 
his custodian, and representative with a 
new VCAA notice letter.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


